Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 22, 2022

                                        No. 04-22-00229-CV

                                      Rambhotla KAUSHIK,
                                           Appellant

                                                  v.

                                         CL AGAVE, L.P.,
                                             Appellee

                    From the County Court at Law No. 3, Bexar County, Texas
                                Trial Court No. 2021-CV-03013
                            Honorable J Frank Davis, Judge Presiding


                                           ORDER
       Appellant’s brief was originally due August 15, 2022. Neither the brief nor a motion for
extension of time has been filed.

       We order appellant to file, by September 1, 2022, appellant’s brief and a written
response reasonably explaining his failure to timely file the brief. If appellant fails to file a brief
and the written response by the date ordered, we will dismiss the appeal for want of prosecution.
See TEX. R. APP. P. 38.8(a).



                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2022.



                                                       ___________________________________
                                                       Michael A. Cruz,
                                                       Clerk of Court